DETAILED ACTION

Response to Arguments
	Regarding the objections to the claims, the objections have been removed in light of the
applicant’s amendments.
	Regarding the interpretation under 112(f), the claims no longer require interpretation in light of the Applicant’s amendments.
	Regarding the rejections under 112(a) and 112(b), the rejections have been removed in light of the Applicant’s amendments.
	Regarding the application instances in claims 1 and 8, the Applicant asserts that application instances are unlike the components disclosed by Hauler. However, the Applicant’s spec recites on pages 12-13:
	“…application instances 60, 61 are executed according to a specified configuration 62  distributed over several computational nodes.” and “The device 1 comprises for example a monitor apparatus 2, a switching apparatus 3, and a redundancy restoration apparatus 4. In particular, a monitor apparatus 2 is provided for each of the application instances 60, 61, for each operating system, and for each piece of hardware providing the computational nodes (for the sake of clarity, only one monitor apparatus 2 is shown). Parts of the device 1 may be formed individually or together as a combination of hardware and software, for example as programmed code that is executed in a micro-controller or a microprocessor. It may moreover be provided that a functionality of the application instances 60, 61 and the device 1 is provided jointly, for example by means of a data processing apparatus of the vehicle 50.”
	This shows that the application instances claimed are integrally tied to computational nodes, micro-controllers, monitor apparatuses, ect., which are easily identified as “components”.
	Likewise, Hauler’s components are integrally tied to software: [0014] “…a program that is executable on a computation device, in particular on a microprocessor or signal processor, and is suitable for performing the method according to the present invention…”
Regarding the timer condition in the Sucan reference in the 103 rejection of claims 1 and 8, the arguments are moot due to the new rejection necessitated by the amendments. However, the amended claim has again been rejected under U.S.C. 103 with the combination of Hauler and Sucan as the amended claim has not overcome the references.
The Applicant’s concerns regarding Sucan’s recitation in column 1, lines 49-54 are understandable (“In another example, the method also includes a timer to limit an amount of time that the one or more second computing devices has to generate the new trajectory, such that when the timer expires before the new trajectory is generated, shutting down the planner system.”). However, Column 13, lines 46-56 provides further context that clarifies why Sucan reads on the limitation: one or more specified redundancy conditions, at least one segregation condition cannot be met by the reconfiguration, a specified time for reconfiguration is exceeded (“Once an error is received from the planner system 168 and/or determined to be recoverable, the computing devices 110 may start the timer. If the planner system 168 is not able to generate a new trajectory before the timer expires or rather, if a new trajectory is not sent to the computing devices 110 before the timer expires, the planner system 168 may shut itself down and/or otherwise be prevented from attempting to generate new trajectories (in some instances, after resending the last trajectory), and the vehicle is controlled by the computing devices 110 to pull over, stop, etc.”).
The Examiner notes that Planner system 168 is shut down when the timer expires, but not the entire Computing Device 110 (see Fig. 1). The recitation of “and the vehicle is controlled by the computing devices 110 to pull over, stop, etc.” shows that the vehicle pulls over/ stops when the timer expires (i.e. transitioning to a safe state). The shutting down of the planner system merely causes the system to cease determining a replacement trajectory (continuing along the road) in response to the error.
The Examiner also notes that a specified time for reconfiguration is exceeded is one of several conditions separated by “or”, meaning each condition rejected must be overcome in order for the claim to overcome the rejection. For instance, Sucan was found to recite and/or an unrecoverable malfunction has been recognized, ((column 1, lines 47-48) “…determining whether the error is a recoverable…”). Since these conditions are separated by “or”, the Applicant should overcome both conditions in order for the claim to overcome the rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hauler et al. US 20150012166 A1 (hereinafter Hauler) in view of Sucan US 10782685 B1
 (hereinafter Sucan).

1.	Hauler discloses A method for operating an automatically driving vehicle ([0005] “…a method and a pertinent system that are capable of automatically guiding a vehicle…”),
wherein application instances are executed according to a specified configuration ([0018] “…the components … of communication technology and power supply technology.” Examiner notes that the components are application instances. They are executed according to a specified configuration in that they are configured for at least communication technology and power supply technology.) distributed over several computational nodes ([0018] Each component is connected logically to each of the two redundant preceding components and following components. The components provided are the respective first and second device…” Examiner notes that the components are distributed over at least a first and second device (i.e., several computational nodes).),
wherein detected sensor data from a sensor system are supplied to at least part of the application instances ([0019] “…sensor suites are connected which can detect objects in the vehicle surroundings…”),
and wherein control signals are generated and provided from at least part of the application instances to an actuator system to control the vehicle ([0011] “…the generation of the first control signals for actuator devices…”), the method comprising:
recognizing a fault ([0018] “Determination of the fault situation…”);
in response to recognizing a fault, switching to redundant application instances ([0018] “Determination of the fault situation of one of the components, and thus the switchover between normal operating mode and emergency mode, occur by way of a system state analysis…”)
determining a safe state ([0017] “…in the event of failure of an operationally necessary component of the autonomous vehicle guidance system, identifies the safe stoppage position 6 located closest to vehicle 3 and brings vehicle 3 safely to a halt…”) upon at least one of the following conditions:
and in response to the safe state being determined ([0017] “…in the event of failure of an operationally necessary component of the autonomous vehicle guidance system, identifies the safe stoppage position…”), planning and executing an emergency trajectory ([0017] “…vehicle guidance then switches over to the emergency operating mode, and vehicle 3 is guided along the concurrently identified trajectory 5a…”),
Examiner notes that Hauler discloses reacting to recognized faults as discussed above, but does not explicitly disclose reconfiguring to restore a redundancy or segregation condition. However, Sucan does disclose and then reconfiguring the specified configuration to restore specified redundancy conditions and/or segregation conditions ((column 2, lines 25-28) “…the one or more second computing devices … attempting to recover from errors during a given trip…” Examiner notes that the second computing devices attempt to recover from errors, i.e., reconfigure to restore a redundancy condition, wherein the redundancy condition is more than one operational computing devices.);
Examiner notes that Hauler discloses transitioning into a safe state as discussed above, but does not explicitly disclose doing so in reaction to one or more of the following conditions. However, Sucan does disclose one or more specified redundancy conditions, at least one segregation condition cannot be met by the reconfiguration, a specified time for reconfiguration is exceeded ((Column 13, lines 46-56) “Once an error is received from the planner system 168 and/or determined to be recoverable, the computing devices 110 may start the timer. If the planner system 168 is not able to generate a new trajectory before the timer expires or rather, if a new trajectory is not sent to the computing devices 110 before the timer expires, the planner system 168 may shut itself down and/or otherwise be prevented from attempting to generate new trajectories (in some instances, after resending the last trajectory), and the vehicle is controlled by the computing devices 110 to pull over, stop, etc.”), and/or an unrecoverable malfunction has been recognized, ((column 1, lines 47-48) “…determining whether the error is a recoverable…”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Hauler by adding the attempt to recover from errors and the determination of recoverability as disclosed by Sucan in order to maintain normal function of the vehicle in the presence of errors, and, failing that, to intelligently bring the vehicle to a stop.

2.	Modified Hauler contains, as discussed above, The method of claim 1,
Hauler additionally discloses wherein planning and executing the emergency trajectory is conducted by at least one failover circuit ([0014] “…a program that is executable on a computation device, in particular on a microprocessor or signal processor, and is suitable for performing the method according to the present invention…”) and the at least one failover circuit obtains exclusive access to the actuator system of the vehicle in an emergency. ([0007] “…a further selection device decides whether the first control signals for actuator devices which are identified in the first regulation device, or the second control signals for actuator devices which are identified in the second regulation device, are conveyed to one of the signal inputs of the actuators for autonomous vehicle guidance.” Examiner notes that the selection device binarily chooses one of the two devices to convey control signals to the actuator devices. Consequently, the device that is chosen has exclusive access to the actuator system.)

3.	Modified Hauler contains, as discussed above, The method of claim 1,
	Hauler additionally discloses planning and executing the emergency trajectory is conducted by at least one failover circuit ([0014] “…a program that is executable on a computation device, in particular on a microprocessor or signal processor, and is suitable for performing the method according to the present invention…”)
Examiner notes that Hauler discloses a failover apparatus ([0017] “…by way of second devices…”) but does not explicitly disclose operating the circuit inside a housing. However, Sucan does disclose apparatuses within a housing: ((column 5, lines 23-26) “…the processor, computing device, or memory may actually include multiple processors, computing devices, or memories that may … be stored within the same physical housing.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Hauler by adding the housing as disclosed by Sucan in order to secure and protect the contents of the housing.

4.	Modified Hauler contains, as discussed above, The method of claim 1,
	Hauler additionally discloses planning and executing the emergency trajectory is conducted by at least one failover circuit ([0014] “…a program that is executable on a computation device, in particular on a microprocessor or signal processor, and is suitable for performing the method according to the present invention…”)
Examiner notes that Hauler discloses wherein the at least one failover circuit ([0017] “…by way of second devices…”) but does not explicitly disclose that the apparatus is operated at a location in the vehicle protected from external influences and manipulations. However, Sucan does disclose apparatuses that are operated at a location in the vehicle protected from external influences and manipulations: ((column 5, lines 23-26) “…the processor, computing device, or memory may actually include multiple processors, computing devices, or memories that may … be stored within the same physical housing.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Hauler by adding the housing as disclosed by Sucan in order to secure and protect the contents of the housing.

5.	Modified Hauler contains, as discussed above, The method of claim 1,
Hauler additionally discloses wherein planning and executing the emergency trajectory is conducted by at least one failover circuit ([0014] “…a program that is executable on a computation device, in particular on a microprocessor or signal processor, and is suitable for performing the method according to the present invention…”) and
the failover circuit comprises a trajectory planner and other functions of the at least one failover apparatus are provided using a separate computing apparatus. (Examiner notes that the following is a list of failover circuits that are, themselves, separate computing apparatuses and therefore they use separate computing apparatuses: [0018] “The components provided are the respective first and second device 7, 12 for identifying the current position of the vehicle and for identifying objects and open spaces in the vehicle surroundings, furthermore first and second planning device 8, 13, furthermore first and second regulation device 9, 14 for identifying actuator control signals, and first and second longitudinal-dynamics-influencing and transverse-dynamics-influencing actuator devices 10, 15, 11, 16.” Examiner also notes that the apparatuses are evidenced to compute separately because they generate (i.e. compute) separate signals: [0011] “…the generation of the first control signals for actuator devices in the first regulation device and the generation of the second control signals for actuator devices in the second regulation device likewise occur mutually independently.” )

6.	Modified Hauler contains, as discussed above, The method of claim 1,
Hauler additionally discloses wherein planning and executing the emergency trajectory is conducted by at least one failover circuit ([0014] “…a program that is executable on a computation device, in particular on a microprocessor or signal processor, and is suitable for performing the method according to the present invention…”) and the at least one failover circuit is supplied by a separate energy supply at least during an emergency. ([0013] “…the first and the second regulation device… are powered by way of mutually independent energy supply systems.”)

7.	Modified Hauler contains, as discussed above, The method of claim 1,
Hauler additionally discloses wherein planning and executing the emergency trajectory is conducted by at least one failover circuit ([0014] “…a program that is executable on a computation device, in particular on a microprocessor or signal processor, and is suitable for performing the method according to the present invention…”) and the at least one failover circuit is operated redundantly. ([0017] “…by way of second devices that are designed redundantly with respect to the first devices and can be connected by way of any switchable signal paths from the first devices…”)

8.	Hauler discloses An autonomous vehicle driving system ([0002] “…an apparatus for operating a motor vehicle in an automated driving mode, in which, in two devices…”),
wherein in the vehicle, application instances are executed according to a specified configuration ([0018] “…the components … of communication technology and power supply technology.” Examiner notes that the components are application instances. They are executed according to a specified configuration in that they are configured for at least communication technology and power supply technology.) distributed over several computational nodes ([0018] Each component is connected logically to each of the two redundant preceding components and following components. The components provided are the respective first and second device…” Examiner notes that the components are distributed over at least a first and second device (i.e., several computational nodes).),
wherein detected sensor data from a sensor system are supplied to at least part of the application instances ([0019] “…sensor suites are connected which can detect objects in the vehicle surroundings…”),
and wherein control signals are generated and provided from at least part of the application instances to an actuator system to control the vehicle ([0011] “…the generation of the first control signals for actuator devices…”), the autonomous vehicle driving system comprising:
at least one failover circuit ([0017] “…by way of second devices…”) with separate signal lines to the sensor system of the vehicle ([0009] “…redundant signal transfer paths over which the signals from a selected device are conveyed to a subordinate selected device… the vehicle surroundings sensor signals… can be provided for this purpose.”) and with separate control lines to the actuator system of the ([0009] “…redundant signal transfer paths over which the signals from a selected device are conveyed to a subordinate selected device… the control signals for actuator devices… can be provided for this purpose.”),
wherein the failover circuit is configured to receive detected sensor data from the sensor system of the vehicle ([0019] “…sensor suites are connected which can detect objects in the vehicle surroundings…”) and to generate control signals ([0011] “…the generation of the first control signals for actuator devices…”) and transmit them via the separate signal lines to the actuator system of the vehicle ([0009] “…redundant signal transfer paths over which the signals from a selected device are conveyed to a subordinate selected device… the control signals for actuator devices… can be provided for this purpose.”);
wherein the system is configured to react to recognized faults by switching to redundant application instances ([0018] “Determination of the fault situation of one of the components, and thus the switchover between normal operating mode and emergency mode, occur by way of a system state analysis…”)
wherein the at least one failover circuit is configured to determine a safe state ([0017] “…in the event of failure of an operationally necessary component of the autonomous vehicle guidance system, identifies the safe stoppage position 6 located closest to vehicle 3 and brings vehicle 3 safely to a halt…”)
wherein the at least one failover circuit comprises a trajectory planner circuit that is configured to plan and execute an emergency trajectory ([0017] “…vehicle guidance then switches over to the emergency operating mode, and vehicle 3 is guided along the concurrently identified trajectory 5a…”) in response to the safe state being determined ([0017] “…in the event of failure of an operationally necessary component of the autonomous vehicle guidance system, identifies the safe stoppage position…”),
Examiner notes that Hauler discloses reacting to recognized faults as discussed above, but does not explicitly disclose reconfiguring to restore a redundancy or segregation condition. However, Sucan does disclose reconfiguring the specified configuration to restore specified redundancy conditions and/or segregation conditions, ((column 2, lines 25-28) “…the one or more second computing devices … attempting to recover from errors during a given trip…” Examiner notes that the second computing devices attempt to recover from errors, i.e., reconfigure to restore a redundancy condition, wherein the redundancy condition is more than one operational computing devices.)
Examiner notes that Hauler discloses transitioning into a safe state as discussed above, but does not explicitly disclose doing so in reaction to one or more of the following conditions. However, Sucan does disclose when at least one of the following conditions:
one or more specified redundancy condition, at least one segregation condition cannot be met by the reconfiguration, a specified time for reconfiguration is exceeded ((Column 13, lines 46-56) “Once an error is received from the planner system 168 and/or determined to be recoverable, the computing devices 110 may start the timer. If the planner system 168 is not able to generate a new trajectory before the timer expires or rather, if a new trajectory is not sent to the computing devices 110 before the timer expires, the planner system 168 may shut itself down and/or otherwise be prevented from attempting to generate new trajectories (in some instances, after resending the last trajectory), and the vehicle is controlled by the computing devices 110 to pull over, stop, etc.”), and/or a malfunction has been recognized, ((column 1, lines 47-48) “…determining whether the error is a recoverable…”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the device as disclosed by Hauler by adding the attempt to recover from errors and the determination of recoverability as disclosed by Sucan in order to maintain normal function of the vehicle in the presence of errors, and, failing that, to intelligently bring the vehicle to a stop.

9.	Modified Hauler contains, as discussed above, The device of claim 8,
Examiner notes that Hauler discloses a failover circuit ([0017] “…by way of second devices…”) but does not explicitly disclose operating the circuit inside a housing. However, Sucan does disclose apparatuses within a housing: ((column 5, lines 23-26) “…the processor, computing device, or memory may actually include multiple processors, computing devices, or memories that may … be stored within the same physical housing.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the device as disclosed by Hauler by adding the housing as disclosed by Sucan in order to secure and protect the contents of the housing.

10.	Modified Hauler contains, as discussed above, The device of claim 8,
Hauler additionally discloses wherein the at least one failover circuit has a separate energy supply that is configured to supply the at least one failover circuit with energy at least during an emergency. ([0013] “…the first and the second regulation device… are powered by way of mutually independent energy supply systems.”)

11.	Hauler discloses A vehicle ([0015] “…an automated motor vehicle according to the present invention…”) comprising at least one system of claim 8 (examiner notes that modified Hauler contains the system of claim 8, as discussed above.),
Examiner notes that Hauler discloses wherein the at least one failover circuit ([0017] “…by way of second devices…”) but does not explicitly disclose that the apparatus is arranged at a location in the vehicle protected from external influences and manipulations. However, Sucan does disclose apparatuses that are operated at a location in the vehicle protected from external influences and manipulations: ((column 5, lines 23-26) “…the processor, computing device, or memory may actually include multiple processors, computing devices, or memories that may … be stored within the same physical housing.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the vehicle as disclosed by Hauler by adding the housing as disclosed by Sucan in order to secure and protect the contents of the housing.

12.	Modified Hauler contains, as discussed above, The method of claim 2,
	Hauler additionally discloses wherein planning and executing the emergency trajectory is conducted by at least one failover circuit ([0014] “…a program that is executable on a computation device, in particular on a microprocessor or signal processor, and is suitable for performing the method according to the present invention…”) and
Examiner notes that Hauler discloses a failover circuit ([0017] “…by way of second devices…”) but does not explicitly disclose operating the apparatus inside a housing. However, Sucan does disclose apparatuses within a housing: ((column 5, lines 23-26) “…the processor, computing device, or memory may actually include multiple processors, computing devices, or memories that may … be stored within the same physical housing.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Hauler by adding the housing as disclosed by Sucan in order to secure and protect the contents of the housing.

13.	Modified Hauler contains, as discussed above, The method of claim 2,
	Hauler additionally discloses wherein planning and executing the emergency trajectory is conducted by at least one failover circuit ([0014] “…a program that is executable on a computation device, in particular on a microprocessor or signal processor, and is suitable for performing the method according to the present invention…”) and
Examiner notes that Hauler discloses the at least one failover circuit  ([0017] “…by way of second devices…”) but does not explicitly disclose that the circuit is operated at a location in the vehicle protected from external influences and manipulations. However, Sucan does disclose apparatuses that are operated at a location in the vehicle protected from external influences and manipulations: ((column 5, lines 23-26) “…the processor, computing device, or memory may actually include multiple processors, computing devices, or memories that may … be stored within the same physical housing.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Hauler by adding the housing as disclosed by Sucan in order to secure and protect the contents of the housing.

14.	Modified Hauler contains, as discussed above, The method of claim 3,
	Hauler additionally discloses wherein planning and executing the emergency trajectory is conducted by at least one failover circuit ([0014] “…a program that is executable on a computation device, in particular on a microprocessor or signal processor, and is suitable for performing the method according to the present invention…”) and
Examiner notes that Hauler discloses wherein the at least one failover circuit ([0017] “…by way of second devices…”) but does not explicitly disclose that the circuit is operated at a location in the vehicle protected from external influences and manipulations. However, Sucan does disclose circuits that are operated at a location in the vehicle protected from external influences and manipulations: ((column 5, lines 23-26) “…the processor, computing device, or memory may actually include multiple processors, computing devices, or memories that may … be stored within the same physical housing.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Hauler by adding the housing as disclosed by Sucan in order to secure and protect the contents of the housing.

15.	Modified Hauler contains, as discussed above, The method of claim 2,
Hauler additionally discloses wherein planning and executing the emergency trajectory is conducted by at least one failover circuit and ([0014] “…a program that is executable on a computation device, in particular on a microprocessor or signal processor, and is suitable for performing the method according to the present invention…”) the failover circuit comprises a trajectory planner and other functions of the at least one failover circuit are provided by means of a separate computing apparatus. (Examiner notes that the following is a list of failover apparatuses that are, themselves, separate computing apparatuses and therefore they use separate computing apparatuses: [0018] “The components provided are the respective first and second device 7, 12 for identifying the current position of the vehicle and for identifying objects and open spaces in the vehicle surroundings, furthermore first and second planning device 8, 13, furthermore first and second regulation device 9, 14 for identifying actuator control signals, and first and second longitudinal-dynamics-influencing and transverse-dynamics-influencing actuator devices 10, 15, 11, 16.” Examiner also notes that the apparatuses are evidenced to compute separately because they generate (i.e. compute) separate signals: [0011] “…the generation of the first control signals for actuator devices in the first regulation device and the generation of the second control signals for actuator devices in the second regulation device likewise occur mutually independently.”)

16.	Modified Hauler contains, as discussed above, The method of claim 3,
Hauler additionally discloses wherein planning and executing the emergency trajectory is conducted by at least one failover circuit and ([0014] “…a program that is executable on a computation device, in particular on a microprocessor or signal processor, and is suitable for performing the method according to the present invention…”) the failover circuit comprises a trajectory planner and other functions of the at least one failover cicuit are provided by means of a separate computing apparatus.  (Examiner notes that the following is a list of failover apparatuses that are, themselves, separate computing apparatuses and therefore they use separate computing apparatuses: [0018] “The components provided are the respective first and second device 7, 12 for identifying the current position of the vehicle and for identifying objects and open spaces in the vehicle surroundings, furthermore first and second planning device 8, 13, furthermore first and second regulation device 9, 14 for identifying actuator control signals, and first and second longitudinal-dynamics-influencing and transverse-dynamics-influencing actuator devices 10, 15, 11, 16.” Examiner also notes that the apparatuses are evidenced to compute separately because they generate (i.e. compute) separate signals: [0011] “…the generation of the first control signals for actuator devices in the first regulation device and the generation of the second control signals for actuator devices in the second regulation device likewise occur mutually independently.” )

17.	Modified Hauler contains, as discussed above, The method of claim 4,
Hauler additionally discloses wherein planning and executing the emergency trajectory is conducted by at least one failover circuit and ([0014] “…a program that is executable on a computation device, in particular on a microprocessor or signal processor, and is suitable for performing the method according to the present invention…”) the failover circuit comprises a trajectory planner and other functions of the at least one failover circuit are provided by means of a separate computing apparatus. (Examiner notes that the following is a list of failover apparatuses that are, themselves, separate computing apparatuses and therefore they use separate computing apparatuses: [0018] “The components provided are the respective first and second device 7, 12 for identifying the current position of the vehicle and for identifying objects and open spaces in the vehicle surroundings, furthermore first and second planning device 8, 13, furthermore first and second regulation device 9, 14 for identifying actuator control signals, and first and second longitudinal-dynamics-influencing and transverse-dynamics-influencing actuator devices 10, 15, 11, 16.” Examiner also notes that the apparatuses are evidenced to compute separately because they generate (i.e. compute) separate signals: [0011] “…the generation of the first control signals for actuator devices in the first regulation device and the generation of the second control signals for actuator devices in the second regulation device likewise occur mutually independently.” )

18.	Modified Hauler contains, as discussed above, The method of claim 2,
Hauler additionally discloses wherein planning and executing the emergency trajectory is conducted by at least one failover circuit and ([0014] “…a program that is executable on a computation device, in particular on a microprocessor or signal processor, and is suitable for performing the method according to the present invention…”) the at least one failover circuit is supplied by a separate energy supply at least during an emergency. ([0013] “…the first and the second regulation device… are powered by way of mutually independent energy supply systems.”)

19.	Modified Hauler contains, as discussed above, The method of claim 3,
Hauler additionally discloses wherein planning and executing the emergency trajectory is conducted by at least one failover circuit and ([0014] “…a program that is executable on a computation device, in particular on a microprocessor or signal processor, and is suitable for performing the method according to the present invention…”) the at least one failover circuit is supplied by a separate energy supply at least during an emergency. ([0013] “…the first and the second regulation device… are powered by way of mutually independent energy supply systems.”)

20.	Modified Hauler contains, as discussed above, The method of claim 4,
Hauler additionally discloses wherein planning and executing the emergency trajectory is conducted by at least one failover circuit and ([0014] “…a program that is executable on a computation device, in particular on a microprocessor or signal processor, and is suitable for performing the method according to the present invention…”) the at least one failover circuit is supplied by a separate energy supply at least during an emergency ([0013] “…the first and the second regulation device… are powered by way of mutually independent energy supply systems.”)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664